 GOLUB CORP. 515Golub Corporation and United Food and Commercial Workers, District Union Local One, AFLŒCIOŒCLC.  Cases 3ŒCAŒ22379Œ4 and 3ŒCAŒ22379Œ6 November 20, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On January 2, 2001, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief. The General Counsel filed an answering brief.  The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions and to adopt the recommended Order as modified.2  Contrary to our dissenting colleague, we agree with the judge that the Respondent violated Section 8(a)(1) of the Act by threatening employee Arthur Crandall with disci-                                                                                                                     1  On October 24, 2001, the Board, by its Associate Executive Secre-tary, granted the Charging Party™s unopposed motion to sever one of the consolidated cases, Case 3ŒRCŒ10971, and remanded it to Region 3 for appropriate action.  Thus, that case is no longer before the Board, and we do not consider the Respondent™s exceptions there. The Respondent has excepted to some of the judge™s credibility find-ings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s credibility determina-tions, we do not rely on the judge™s finding that Loss Prevention Spe-cialist Gary Beeble testified that union organizer Stephen Phelan was not present on June 2, 2000, when Beeble threatened employee Arthur Crandall with discipline.  In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by threatening Crandall with discipline if he were to engage in union solicitation on the Respondent™s property, we do not rely on the judge™s suggestion that the Respondent had an affirmative obligation to advise Crandall concerning his rights to engage in union solicitation on the Respondent™s property. While there are no exceptions to the judge™s recommended dismissal of the allegation that the Respondent violated Sec. 8(a)(1) and (3) when it suspended Crandall, the Respondent has excepted to the judge™s finding that the General Counsel established his initial burden under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  In adopting the judge™s rec-ommended dismissal of this allegation, in the absence of exceptions, we find it unnecessary to pass on the judge™s finding that the General Counsel established his initial burden. There are no exceptions to the judge™s recommended dismissal of the allegations that the Respondent violated Sec. 8(a)(1) by interrogat-ing employees about their union activities and threatening to retaliate against employees for engaging in union actions.   We note that the judge inadvertently misspelled the name of union organizer Stephen Phelan.  2  We shall substitute a new notice in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). pline if he were to engage in union solicitation on the Respondent™s property. The facts, in brief, are as follows.  On June 2, 2000, at approximately 12:30 p.m., Stephen Phelan, a full-time union organizer, and employee Arthur Crandall posi-tioned themselves on the public side of the line that de-marcated the Respondent™s property from public prop-erty.  They sought to talk to employees about the Union as they entered or exited the Respondent™s premises dur-ing the shift change.  Shortly thereafter, Loss Prevention Specialist Gary Beeble walked up to the demarcation line and stated that neither Phelan nor Crandall could come across the line onto the Respondent™s property.  Phelan replied that, as an employee, Crandall was entitled to solicit for the Union on the Respondent™s property.  Bee-ble then stated that if Phelan crossed the line, he would be arrested and if Crandall crossed the line, he would be suspended.  In response, Crandall indicated that he was an employee, to which Beeble replied that Crandall was not an employee when he was out there.  Over the course of this 2-minute exchange, several drivers refused to stop their cars to speak with Crandall or Phelan.  At 1:30 p.m., Crandall stopped soliciting and entered the Re-spondent™s facility to begin work.  It is undisputed that the Respondent did not have any rules concerning solici-tation on either public or private property.   In Beth Israel Hospital v. NLRB,3 the Supreme Court stated that ﬁthe right of employees to self-organize and bargain collectively established by Section 7 .  .  . neces-sarily encompasses the right effectively to communicate with one another regarding self-organization at the job-site.ﬂ  It is well established that off-duty employees have the right under Section 7 of the Act to solicit for the Un-ion during nonwork time in nonwork areas.  In Nashville Plastics Products,4 the Board held that an employer vio-lated Section 8(a)(1) of the Act by prohibiting off-duty employees from engaging in union solicitation and dis-tribution of union literature on company property during nonwork time in nonwork areas. The Board stated ﬁan off-duty employee seeking access to his employer™s property to distribute union handbills, unlike a non-employee union organizer, falls within the scope of Su-preme Court decisions protecting workplace organizing activities.ﬂ5 Moreover, it is settled law that except where justified by business reasons, a rule which denies off-duty employees entry to outside nonworking areas  3  437 U.S. 483, 491 (1978). 4  313 NLRB 462, 463 (1993).  5 See also New York New York Hotel & Casino, 334 NLRB 762, 762 (2001).  338 NLRB No. 62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516unlawfully interferes with employees™ Section 7 rights 
and violates Section 8(a)(1) of the Act.
6  Here, there is no evidence 
or argument that the Re-
spondent had a no-access rule 
restricting the solicitation and/or distribution activities of off-duty employees, let 
alone a rule that was justified by business reasons.
7  To 
the contrary, as acknowledged by the dissent, Crandall 
had previously engaged in solicitation and handbilling 
for the Union in nonwork areas without any intervention 
by the Respondent. 
In sharp contrast to the Respondent™s prior practice, 
Beeble™s threat to suspend CrandallŠwhich was not 

couched in terms of the Respondent™s purported concern 
about traffic congestionŠeffectively announced a prohi-
bition against any form of solicitation on the Respon-
dent™s parking lot, regardless of the circumstances.  In 
the absence of a legitimate business reason for such an 
absolute prohibition, Beeble™s threat violated Section 
8(a)(1) of the Act.
8  Moreover, even if Beeble had com-
municated a concern about traffic congestion to Crandall 

and had limited the prohibition on solicitation accord-
ingly, the record still would 
not support a finding that his threat was justified by business reasons.  Aside from 

Beeble™s conclusory tes
timony, there was no evidence 
that traffic leaving and entering the Respondent™s facility 
was impeded by union solicitation activities.
9                                                            
                                                                                             
6 Tri-County Medical Center
, 222 NLRB 1089 (1976).  See also 
Or-ange Memorial Hospital Corp.
, 285 NLRB 1099 (1987);
 Presbyterian 
Medical Center, 227
 NLRB 904 (1977), enfd. 586 F.2d 165 (10th Cir. 
1978).  
7 See Tri-County Medical Center
, supra at 1090 (employer unlaw-
fully prevented off-duty employee from distributing literature on its 
parking lot where there was no ev
idence employer had a valid no-
access rule).    8 St. Luke
™s Hospital, 300 NLRB 836, 837 (1990).  In 
St. Luke
™s Hospital, the respondent™s security director ordered an employee to 
stop distributing union literature on the employees™ parking lot.  Al-
though the security director testified 
that the respondent had established 
a policy of prohibiting literature from being placed on automobiles 
because of the litter problem it created, he did not mention this policy 
to the employee.  The Board found th
at because the respondent did not explain that its problem with th
e employees™ handbilling activities was 
limited to the employee™s method of 
distribution, its no-access rule was overbroad and thus violated Sec. 8(a)(1). 
9 The Respondent introduced no company records or reports docu-
menting any past problems with traffic as a result of union solicita-
tion/distribution activities nor was any other employee of the Respon-
dent called to testify regarding any past problems.  See 
Nashville Plas-tic Products
, supra at 466Œ467 (1993) (adopting judge™s finding reject-
ing plant manager™s testimony 
that employees™ handbilling caused 
traffic congestion because no employ
ee witnesses were aware of any 
traffic problems caused by 
their handbilling activity); St. Luke
™s Hospi-tal, supra at 837 (employer introduced no company records or reports, 
and vague, generalized testimony wa
s insufficient to establish legiti-mate business consideration that w
ould warrant interference with em-
ployees™ protected right to distribut
e literature in parking lot); and Orange Memorial Hospital
, supra at 1100 (employer failed to provide 
Our dissenting colleague would find that the Respon-
dent did not violate the Act because Beeble™s intent in preventing Crandall from soliciting on the Respondent™s 
property was not to interfere with Crandall™s union so-
licitation activities, but rather to prevent traffic conges-
tion.
10  The Board has repeatedly stated, however, that ﬁ‚motive™ or ‚intent™ is not
 the critical element of an 
8(a)(1) violation.ﬂ
11  Rather, the test is whether the em-
ployer™s conduct reasonably tends to interfere with the 

free exercise of employee rights under the Act.
12  Thus, irrespective of Beeble™s intent, by preventing Crandall, 
an off-duty employee, from soliciting on the Respon-
dent™s property, the Respondent unlawfully interfered 
with Crandall™s Section 7 right to solicit for the Union on 
nonworking time in a nonwork area.
13We also find no merit in our colleague™s alternative 
finding that Beeble™s conduct was de minimis.
14  First, 
we cannot agree that Beeble™s threat to suspend Crandall 
if he engaged in any future protected activity can be 
viewed as a de minimis violation.  This was an explicit 
threat of suspension, and 
that is by no means a ﬁde 
minimisﬂ matter, certainly not to the threatened em-

ployee.  Second, Beeble™s threat clearly had a reasonable 
 an adequate factual basis for its claim that its access policy promoted 
patients™ security where there was no evidence that patients frequented 
outside nonwork areas).  
10 We reject the dissent™s assertion that Beeble™s sole purpose in 
threatening Crandall not to solicit on the Respondent™s property was to 
prevent traffic congestion on the Re
spondent™s property during a shift 
change.  Restricting Crandall to th
e public side of the Respondent™s 
property line would not reduce traffi
c backups because traffic conges-tion would be the same regardless of which side of the property line 
Crandall was standing.   
11 Guerdon Industries
, 218 NLRB 658, 661 fn. 23 (1975). 
12 See Guerdon Industries
, supra at 661 fn. 23; 
Cooper Thermometer Co., 154 NLRB 502, 503 fn. 2 (1965).  As the Board held in 
Hanes Hosiery, Inc., 219 NLRB 338 (1975), 
We long have recognized that the test of interference, restraint, 
and coercion under Section 8(a)(1) 
of the Act does not turn on Re-
spondent™s motive, courtesy, or gentleness, or on whether the coercion 
succeeded or failed.  The test is whether Respondent has engaged in 
conduct which reasonably tends to interfere with the free exercise of 
employee rights under the Act. 
13 We reject our colleague™s view 
that the facts Respondent never in-
terfered with Crandall™s solicitation/distribution activities in the past 
and that there has been no prior a
llegation that the Respondent inter-
fered with employees™ union solicita
tion/distribution activities support a finding that the Respondent did not violate the Act.  In determining 
whether a respondent has violated the Act, it is of no consequence that 
the respondent may not have previously
 engaged in other unlawful acts.  
Regency at the Rodeway Inn
, 255 NLRB 961, 961Œ962 (1981). Thus, 
that in the past the Respondent has not interfered with employees™ 

union solicitation/distribution activitie
s does not insulate it from re-
sponsibility for the interference involved here. 
14  Our colleague has raised this issue sua sponte.  The Respondent 
did not argue, either to the judge or 
in its exceptions to the Board, that 
Beeble™s conduct was de minimis. 
 GOLUB CORP. 517tendency to chill the future exercise of Section 7 rights 
not only of Crandall but also of other employees.   As a 
result of Beeble™s threat, 
Crandall was unable freely to 
engage in union solicitation on the Respondent™s prop-
erty, and several employees declined to stop their cars 
and speak with Crandall or Phelan during Beeble™s con-
versation with them.
15  We therefore cannot agree that 
Beeble™s threat, even if it was 
an isolated incident, can be viewed as ﬁde minimis.ﬂ  Third, contrary to our col-
league™s assertion, it is irrelevant that there have been no 
other allegations of unlawful interference with an em-
ployee™s union solicitation/distribution activities.
16  Fourth, that the Respondent did not threaten Crandall 

pursuant to any preexisting rules prohibiting solicita-
tion/distribution on its property does not make its con-
duct de minimis.  The fact remains that Crandall was 
threatened with suspension if he engaged in future solici-
tation on the parking lot and that this conduct reasonably 

tends to interfere with the 
free exercise of employees™ 
rights under the Act.
17    Finally, we find the cases cited 
by our colleague involving de minimis conduct are dis-
tinguishable because the unlawful conduct there had been 
substantially remedied or effectively contradicted by 
later conduct.
18                                                          
                                                                                             
15 In 
Ryder Student Transportation Service
, 333 NLRB 9, 11 (2001), 
the respondent contended that its misconduct in enforcing its unwritten 
no-access policy was de minimis as 
employees were not prevented 
from distributing literature, and that
 there was only one incident in which the employer interfered w
ith employees™ handbilling activities.  
The judge, who was affirmed by the Board, rejected the respondent™s 
assertion, noting that whether th
e respondent™s conduct succeeded or failed was irrelevant as the test 
was whether the respondent™s conduct 
reasonably tended to interfere with employee rights. The judge went on 

to observe that because five em
ployees stopped handbilling after the 
respondent informed them of its policy, the respondent™s conduct 
caused such interference.   
16 See Regency at the Rodeway Inn, 
supra at 961 (rejecting absence 
of prior unfair labor practices by employer as support for finding man-

ager™s interrogation to be de minimis). 
17 Ladies Garment Workers (Twin-Kee Mfg. Co.)
, 130 NLRB 614 
(1961), cited by our colleague, is distinguishable from this case.  There, 

the remarks at issue constituted onl
y threats of possible retaliation against employees who might cross a pi
cket line.  They were also made 
at the beginning of a strike that ha
d lasted over 2 months without any 
other unlawful activity.  Here, by contrast, Beeble explicitly threatened 
Crandall that he would be suspended 
if he violated the policy.  This conduct, as we have found, has a reasonable tendency to chill future 
activity protected by the Act. 18 See Bellinger Shipyards
, 227 NLRB 620 (1976) (unlawful no-
solicitation rule subsequently replaced by new rule); Musicians Local 76 (Jimmy Wakely Show)
, 202 NLRB 620 (1973) (union™s threat of 
ﬁchargesﬂ leading to fine or expul
sion of employee subsequently with-
drawn); 
Wichita Eagle & Beacon Publishing Co.
, 206 NLRB 55 (1973) 
(supervisor™s filing of decertification petition found de minimis where 
employer stated to union that it w
ould continue to bargain with union 
and thereafter supervisor withdrew petition); and Square D Co., 204 
NLRB 154 (1973) (supervisor™s comment to union steward that union 

should stop filing grievances over walk-space obstructions found de 
Contrary to our colleague, we therefore find that Cran-
dall, an off-duty employee, had a Section 7 right to so-
licit for the Union during nonworking hours on the Re-
spondent™s parking lot.  Thus
, we affirm the judge™s find-
ing that by threatening to suspend Crandall if he engaged 
in union solicitation on the Respondent™s property, the 
Respondent violated Section 8(a)(1) of the Act.
19   ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Golub Corporation, 
Schenectady, New York, its officers, agents, successors, 
and assigns, shall take the action set forth in the Order as 
modified. 
Substitute the attached notice for that of the adminis-
trative law judge. 
 MEMBER COWEN, dissenting. 
 Contrary to my colleagues, I do not find that the Re-
spondent, through Loss Prevention Specialist Gary Bee-
ble, violated Section 8(a)(1) of the Act by instructing 
employee Arthur Crandall not to stop cars or trucks on 
the Respondent™s property.  As set forth below, Beeble™s 
instruction was not directed at Crandall™s union solicita-
tion activity, but rather Beeble™s sole objective was to 
prevent traffic congestion on the Respondent™s premises.
1  The evidence shows that on June 2, 2000, at approxi-
mately 12:30 p.m., Crandall and union organizer Steve 
Phelan were stopping traffic at the entrance to Respon-
dent™s facility and speaking to the employees in the cars 
entering and exiting the facility
.  It is undisputed that there was an increase in incoming and outgoing traffic at 

this time because the shifts 
were changing.  Specifically, during the hour that Crandall and Phelan were at this 

location, approximately 75 to 100 cars entered and exited 
the facility.  As a result of this increase in traffic, there 
was a potential for traffic congestion.  Moreover, in the 
past, traffic congestion had been a problem as a result of 
the Union™s solicitation activities, and the Respondent 
had called the police on prior o
ccasions to deal with this issue.    minimis in view of absence of re
taliatory action to union™s continued 
filing of multiple grievances over i
ssue and in view of employer™s 
continued processing of multiple s
ubsequent grievances concerning 
issue). 19 See Valeo Sylvania
, L.L.C., 334 NLRB 133, 139 (2001).   
1 I join my colleagues in finding th
at it is not legally necessary to 
pass on the judge™s finding that the General Counsel satisfied his initial 
Wright Line
 burden of showing that Crandall™s Union activity was a 
motivating factor in the Respondent™s
 decision to suspend him, given 
the overwhelming rebuttal evidence offered by the Respondent.  Never-
theless, I note that the evidence in this case, taken as a whole, does not support even a prima facie case of unlawful motivation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518According to Beeble, who was not discredited on these 
points, as the Respondent™s loss prevention specialist, it 
was one of his responsibilities to maintain a smooth traf-
fic flow on the Respondent™s property.  As such, Beeble 
was dispatched to the entrance of the facility in order to 
prevent traffic from backing up.
  Thus, when Beeble told 
Crandall that he could not cross over onto the Respon-

dent™s premises, it was not his purpose to prohibit Cran-
dall™s union solicitation activities, and he did not tell 
Crandall that he could not solicit for the Union.  Rather, 
Beeble™s sole objective in ordering Crandall not to stop 
cars or trucks on the Respondent™s property was to pre-
vent traffic congestion on the Respondent™s property 
during the shift change, ther
eby enabling employees and 
suppliers to enter and exit the facility without impedi-
ment.  Indeed, in my view, B
eeble™s instruction to Cran-
dall had no connection to Crandall™s union solicitation 

activity. 
My position is further supported by the fact that it is 
undisputed that, prior to the incident in question, Cran-
dall frequently engaged in solicitation and handbilling 
for the Union on the Respondent™s parking lot and other 
nonwork areas.  The Respondent was aware of Cran-
dall™s union solicitation/distribution activities and never 
sought to prohibit them.  Indeed, the Union engaged in 
oral solicitation and distribution of literature throughout its organizing drive.  Between January and June 2000, 
the Union had handbilled on the Employer™s parking lot 
two and three times a week, 
and there is no evidence of 
any other allegation that the Respondent interfered with 
these activities.  It is nonsensical that the Respondent 
would suddenly prohibit employees™ union solicitation 
activities, which had previously been permitted, without 
any good reason.  In fact, the Respondent had good rea-
son. In sum, contrary to my colleagues, I find that the Re-
spondent was legitimately concerned that Crandall™s un-

ion solicitation activities woul
d cause traffic congestion on the Respondent™s property, and its purpose in instruct-
ing Crandall not to stop cars on its property was not to 
interfere with Crandall™s Section 7 rights, but rather to 
insure an uninterrupted traffic flow into and out of its 
parking lot. 
Alternatively, I find that even assuming, arguendo, that 
Beeble™s instruction to Cra
ndall was directed at his Sec-tion 7 activity, I would still not find an 8(a)(1) violation 
here as the effect of Beeble™s conduct was de minimis, 
and it would not serve the purposes of the statute to find 
a violation. The Board has previously held that certain 
conduct, limited in impact, significance, and effect does 

not rise to the level of constituting a violation, even 
though the same conduct, if engaged in on a more wide-
spread basis, or under circumstances in which its impact 
can be anticipated to be significant, would constitute a 
violation. The Board has often found such cases involve 
de minimis conduct not rising to the level of a violation.
2Here, it is undisputed that the Respondent did not have 
any rule prohibiting union solicitation/distribution on its 
property.  Moreover, as noted above, prior to the conduct 
at issue herein, employees, including Crandall, fre-
quently solicited and handbilled for the Union in non-
work areas, and there is no evidence of any other allega-
tion that the Respondent sought to prohibit such activi-
ties.  Thus, this single, isolated incident could not have a 
reasonable tendency to interfere with protected rights.
3  Moreover, the alleged misconduct occurred in circum-

stances in which its impact did not extend beyond the 
employee directly involved.  Therefore, I conclude that 
the conduct involved herein is not substantial enough to 
justify finding a violation and a remedial order based 
thereon. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities.  
 WE WILL NOT by means of threats 
of discipline enforce a rule prohibiting employees from engaging in lawful 
union solicitations on our premises. 
                                                          
 2 See, e.g., Bellinger Shipyards
, 227 NLRB 620 (1976); 
Musicians Local 76 (Jimmy Wakely Show)
, 202 NLRB 620, 621 (1973); 
Wichita 
Eagle & Beacon Publishing Co
., 206 NLRB 55 (1973); and 
Square D Co., 204 NLRB 154 (1973). 
3 In 
Ladies Garment Workers (Twin-Kee Mfg. Co.)
, 130 NLRB 614, 
616 (1961), the Board held certain remarks too isolated to warrant 
issuance of a remedial order because they had been the only unlawful 
ones made during a strike lasting ove
r 2 months, they had been limited 
to two employees, and there had been no evidence of other unlawful 
activity.  See also Wichita Eagle & Beacon Publishing, 
supra at 55. 
 GOLUB CORP. 519    WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
 GOLUB CORPORATION  Robert A. Ellison, Esq., for the General Counsel. Franklin H. Goldberger, Esq., of Albany, New York, for the 
Respondent. Gene M. J. Szuflita, Esq
., of New York, New York, for the 
Charging Party-Petitioner. 
DECISION STATEMENT OF THE CASE BRUCE D. R
OSENSTEIN, Administrative Law Judge. This case was tried before me on September 11 and 12, 2000,
1 in Albany, 
New York, pursuant to a consolidated complaint and notice of 
hearing (the complaint) issued by the Regional Director for 
Region 3 of the National Labor Relations Board (the Board) on 
July 31.  In addition, on August 2, the Regional Director or-
dered consolidated certain issues arising from the representa-
tion election in Case 3ŒRCŒ10971.
  The complaint, based on original and amended charges in Cases 3ŒCAŒ22379Œ4 and 3Œ
CAŒ22379Œ6, filed by United Food and Commercial Workers, 
District Union Local One, AF
LŒCIOŒCLC (the Charging Party 
or Union), alleges that Golub Corporation (the Respondent or Golub) has engaged in certain vi
olations of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act). The Union™s representation petition was filed on April 25, 
and sought an election among cer
tain of Respondent™s ware-house employees located in Voor
heesville, Waterford, Colonie, and Rotterdam, New York.  An 
election was held on June 22, pursuant to a Decision and Direction of Election issued by the 
Regional Director on May 24.  The tally of ballots prepared at 
the conclusion of the election revealed that of approximately 
590 eligible voters, 492 cast ballo
ts, of which 148 cast ballots for the Petitioner, 325 cast ballots against the Petitioner, and 

there were 19 challenged ballots, a number insufficient to affect 
the results of the election.  The Union filed timely objections to 
conduct affecting the results of the election on June 28.  In 
support of Objections 2, 3, a
nd 4 and its unnumbered ﬁcatchallﬂ objection, the Union presented evidence that, during the critical 
period, Respondent engaged in objectionable conduct.  In the 
complaint, the General Counsel alleges that certain conduct 
described in paragraphs 6, 7, and 8, which is also alleged as 
objectionable conduct in Objection 2 and the ﬁcatchallﬂ objec-
tion raise material issues of fact and were consolidated for hear-
ing before an administrative la
w judge.  The Respondent filed a timely answer to the complaint denying that it had committed 
any violation of the Act. 
Issues 
The complaint alleges that the Respondent engaged in inde-
pendent violations of Section 8(a)(1) of the Act by interrogating 
employees and prohibiting employees from engaging in lawful 
union solicitation on the Respondent™s premises, including the                                                           
 1 All dates are in 2000, unless otherwise indicated. 
parking lot.  Additionally, the complaint alleges that on May 

26, Respondent suspended the 
employment of leading union 
adherent Arthur Crandall, in viol
ation of Section 8(a)(1) and (3) of the Act.  The objections to th
e election track the complaint in 
part or raise similar issues. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel, Charging Party, and the Respondent, I 
make the following 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent is a corporation engaged in the operation of 
retail supermarkets, with its principal place of business located 
in Schenectady, New York.  It
 annually derives gross revenues 
in excess of $500,000 and purchases and receives at its facili-
ties located within the State of New York goods valued in ex-
cess of $50,000 directly from points located outside the State of 
New York. The Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background The Union commenced its organizing drive at Respondent in 
January 2000, and continued a cam
paign of oral solicitation and distribution of literature up to the June 22 election.  Shortly 
after the organizing campaign commenced, the Respondent 
directed that a line be painted to divide the public thoroughfares from its private property.  In January 2000, the Respondent 
held its regularly scheduled annua
l meetings with all employees 
of the facility including the second-shift grocery warehouse 

employees and addressed the state of the Company.  During the 
course of the meeting, a number of employees asked questions 
about the union organizing campaign.  Crandall spoke and voiced his opinion that the pension and stock bonus plan pro-
vided to employees by Golub was inadequate and the Union 
had a better plan.  Claude Sawyer, second-shift grocery super-
visor, informed the employees 
that based on his personal ex-
perience, it was very difficult to decertify a union once it was 
voted into a facility.  He described those difficulties during a 
period of time when he was a member of the Union and em-
ployed at Levonian Brothe
rs, a former employer. 
At all material times, Tom Bird is the director of warehous-
ing, Wesley Holloway holds the 
position of manager, associate relations and corporate diversity
 initiatives in the human re-
sources department, and Shaw
n Carney and Jason Mitchell 
serve as line managers on the second shift in the grocery ware-
house.  In addition to employee and union supporter Crandall, 
Stephen Phelan is employed as a full-time organizer for the 
Union.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520B.  The 8(a)(1) Violations 
1.  Allegations concerning Claude Sawyer 
The General Counsel alleges in paragraphs 6(a) and (b) of the complaint that on two occasions in February 2000, Sawyer 
interrogated employees concerning their union activities and 
threatened to retaliate against employees who engage in union 
activities. The general test applied to determine whether employer 
statements violate Section 8(a)(1) of the Act is ﬁwhether the 
employer engaged in conduct which reasonably tends to inter-
fere with, restrain, or coerce em
ployees in the free exercise of 
rights under the Act.ﬂ  NLRB v. Aimet, Inc., 
987 F.2d 445 (7th Cir. 1993); Reeves Bros., 
320 NLRB 1082 (1996).  According to Crandall, sometime in early February 2000, 
while both he and Sawyer were 
in the warehouse, they engaged 
in a 90-minute conversation about 
the Union.  Each individual expressed their feelings about
 labor organizations including whether a union would be right for the employees at Respon-
dent.  Crandall told Sawyer th
at he had not made up his mind 
about the Union but he was leani
ng in that direction.  Crandall specifically testified that Sawyer did not threaten him in any 
way and it was a friendly give-a
nd-take conversation between the two of them in which the pr
os and cons about unions were discussed.  There is no dispute that the Respondent knew of 
Crandall™s participation in the Union and in February 2000, it 
was common knowledge that Crandall had assumed a leader-ship role in trying to organize his fellow employees.  Indeed, 
Crandall handed out and received union authorization cards 
from employees, distributed literature about the Union, and 
spoke to fellow employees about th
e benefits of the Union.   Based on the foregoing, and particularly noting the testimony 
of Crandall that Sawyer did not threaten him in any way during 
the early February 2000 conversa
tion, I find that Sawyer did 
not interrogate Crandall about hi
s union activities.  Therefore, I recommend that the allegations in paragraph 6(a) of the com-
plaint be dismissed.2   In regard to paragraph 6(b) of the complaint, Crandall testi-
fied that on February 21, he 
had a conversation with Sawyer 
around 9:30 p.m. at the far end of the 56th aisle in the ware-
house.3  Sawyer approached Crandall and informed him that a 
number of employee associates ha
d told him that Crandall was 
spreading a rumor about the reasons that he left Levonian 
Brothers. 4  Sawyer told Crandall that this was character assas-
sination, it is a lie, and he was offended by it.  Crandall denied 
that he was spreading the rumor.  Sawyer said, ﬁI will get a 
lawyer to clear my name.ﬂ  Cr
andall said, ﬁthat he heard about 
the rumor but he did not start it but if it was true, you can not 
stop it.ﬂ Crandall testified that the word ﬁUnionﬂ did not come 
up during the 5-minute conversation.
  At the end of the conver-                                                          
 2 The General Counsel concedes in its posthearing brief that he ﬁwas 
unable to present evidence in support thereof.ﬂ See fn. 2. 
3 Crandall has been employed for approximately 20 years in the Re-
spondent™s Rotterdam grocery warehouse.  He is a forklift driver and 
works on the second shift from 2 to 10:30 p.m. 
4 The rumor alleged that his prior 
employer terminated Sawyer be-
cause of stealing. 
sation, Sawyer told Crandall th
at he should not be spreading that type of venom. 
By letter dated February 23, the 
director of organizing for the Union sought a meeting with Sawyer to discuss the facts sur-
rounding the rumor (R. Exh. 1).  Sawyer did not respond to the 
letter, as the rumor faded away dying a natural death. 
Based on the foregoing, and particularly relying on Cran-
dall™s testimony, I conclude that
 Sawyer did not interrogate 
Crandall about his union activities or threaten to retaliate 
against him because of such activities.  Rather, the conversation 
concerned what Sawyer believed to be the spreading of a mali-
cious rumor and was initiated with Crandall because two asso-
ciates had attributed its origin to him.  The Union was not men-
tioned during the conversation, 
Sawyer took no action against 
anyone including Crandall and the matter ended shortly after it 
was raised. Accordingly, I recommend that paragraph 6(b) of 
the complaint be dismissed.  
Mid-State, Inc., 331 NLRB 1372 (2000). 2.  Allegations concerning Gary Beeble 
The General Counsel alleges in paragraph 6(c) of the com-
plaint that on June 2, Respondent 
by means of threats of arrest 
and discipline enforced a rule prohibiting employees from en-

gaging in lawful union solicitations on the Respondent™s prem-
ises, including its parking lot.  This conduct was also alleged in 
the Petitioner™s unnumbered ﬁcatchallﬂ objection. 
Both Phalen and Crandall credibly testified that on June 2, 
they met for lunch at 12:30 p.m., and decided to distribute lit-
erature and solicit employees about the Union who were enter-
ing and leaving the premises dur
ing the Respondent™s regularly 
scheduled shift change.  For this purpose, Phalen went to the 
parking lot and sought to retrieve 
leaflets kept in his car trunk.  
Due to inadvertence, Phalen neglected to place any Union leaf-

lets in his trunk.  Accordingly, Phalen and Crandall positioned 
themselves at the end of the divider on Dunnville Road, close 
to a stop sign on the public side of the line, to talk to employees 
about the Union as they entered or exited the Respondent™s 
premises.  Both Phalen and Cr
andall wore union hats and testi-
fied that during the hour they were positioned at the stop sign, 
approximately 100 cars and trucks came in and out of the facil-
ity.  Around 12:40 p.m., Beeble came up to the line and said, 
ﬁthat neither Phalen or Crandall could come across the line onto 
private property.ﬂ  Phalen said, ﬁthat since Crandall was an 
employee, he could cross the line and go onto the private prop-
erty.ﬂ  Beeble replied, ﬁthat if you cross the line, he would have 
him arrested and if Crandall cro
sses the line, he will have him 
suspended.ﬂ  Crandall said, ﬁI am an associate.ﬂ  Beeble said, 

ﬁyou are not an associate when you are out here.ﬂ  Phelan told 
Beeble, ﬁthat if you cross the line onto the public side, I will 
call the police if you interfere with our union activities.ﬂ  Dur-
ing the course of this brief 2-
minute conversation, a number of the drivers declined to stop their cars and talk with Phalen or 

Crandall.   At 1:30 p.m., Crandall ceased his solicitation activi-
ties and returned to the warehouse to commence work. Beeble testified that he was aware that the Union handbilled 
2Œ3 times a week between January and June 2000, and often 
stopped cars to talk to drivers about the Union.  He was aware 
that Crandall often participated in these activities and was an 
 GOLUB CORP. 521active supporter of the Union.  On June 2, Beeble observed that traffic was beginning to backup, both on public and private 
property, and he approached Cra
ndall to instruct him not to stop 
cars or trucks on private property.  Beeble testified that Phalen 
was not present on June 2, and he did not have a conversation 
with him.  He also testified that he did not threaten Phalen or 

Crandall with arrest or discipline. The promulgation and enforcement of a rule prohibiting un-
ion solicitation by employees on company property, outside of 
working hours, is presumed to violate the Act in the absence of evidence of special circumstances making the rule necessary in 
order to maintain production or discipline.  
Republic Aviation Corp. v. NLRB, 324 U.S. 793, 803Œ804 (1945); and Peyton Packing Co., 49 NLRB 828, 843 (1943).  In the subject case, Beeble testified that the Respondent did not have any rules 

against solicitation on company property. 
Based on the totality of the record, I do not credit Beeble™s 
testimony that he did not threaten 
to have Phalen arrested or did not threaten Crandall with discipline if he crossed the line onto 

private property for the following reasons.  First, I note that 
Beeble appeared to be defensive in his responses to questions 
and somewhat evasive on questioning by the General Counsel 

and the Charging Party.  Second, contrary to Beeble, I credit 
the testimony of Phalen and Crandall that both of them were 
present on June 2, and engaged in a conversation with Beeble.  
Thus, I do not credit Beeble™s denials and find that he threat-
ened both Phalen and Crandall with arrest and discipline, at a 
time when the Respondent did not have any rules in place gov-
erning solicitation either on public or private property.  More-
over, I find as an employee of Respondent, that Crandall was 
privileged to engage in solicitation on private property in all 
nonwork areas and in work areas when he and the person being solicited were not engaged in work.  At no time during the June 
2 conversation, did Beeble make this clear.  Accordingly, I find 
that when Beeble threatened Crandall with discipline, Respon-
dent violated Section 8(a)(1) of the Act and engaged in objec-
tionable conduct. C.  The 8(a)(1) and (3) Violations 
The General Counsel alleges in paragraph 7 of the com-
plaint, as does the Union in objection 2, that Respondent sus-pended the employment of Arthur Crandall because of his ac-

tivities and support on behalf of the Union. The Respondent argues that Cr
andall was suspended for le-gitimate business reasons because he did not receive permission 
to leave the work area in violation of its work rules, section 2.3 
#12 (R. Exh. 2). About a week prior to May 25, Crandall complained to one 
of the line supervisors that Respondent was not taking down 
signs that were posted around the timeclock area that said, ﬁNo, not in our house.ﬂ  On May 25 (Thursday), around 2 p.m., 
Crandall put a ﬁYesﬂ sign on his forklift truck.  Later that after-
noon, around 4 p.m., Grocery Supe
rintendent David St. John 
removed the ﬁYesﬂ sign from Cra
ndall™s truck.  Crandall con-fronted St. John and informed him that there are antiunion post-
ers near the timeclock that have not been taken down.  Crandall 
then proceeded to St. John™s office and pointed to the antiunion signs that were posted on the wall by the timeclock.  While St. 
John initially said he would not take down the signs around the 
timeclock, they were ultimately removed. 
Later that evening, between 7:30 and 9 p.m., Crandall en-
gaged in a conversation with Supervisor Carney in the ware-
house.  They debated the benefits of the Union with Crandall 
trying to convince Carney why a union was necessary at Golub 
and Carney pointing out how efficiently the warehouse was run 
and a union was not necessary.  Around 9 p.m., Crandall in-
formed Carney that if work was slow or not enough equipment 
was available for the third-shift forklift operators, he would like 
to leave at 10 p.m., as there was a union meeting scheduled.5Carney informed Crandall that he would have to check on 
the equipment, and that Crandall should come to the office 
around 9:30 p.m. to determine if he could leave early.  Indeed, 
Carney testified that there was no doubt in his mind that he told 
Crandall to come back and check with him after he spoke to the 
third-shift supervisor and determined if enough equipment was 
available.  Supervisor Mitchell testified that on May 25, he was 
10 feet away from the conversation between Carney and Cran-

dall.  He also affirmed that he specifically heard Crandall™s 
request to leave early to attend a union meeting and Carney 
informed Crandall that he must check with him at the office 
around 9:30 p.m., as to whether he could leave early.  The con-
versation ended around 9 p.m., and as Carney was proceeding 
to the office to determine how much equipment was needed for 
the third shift, employee Mitc
h Hutchinson asked whether he could leave early that evening.  Upon arriving at the office and 
checking with the third-shift supervisor, Carney learned that 
because there was one vacant forklift that was parked outside 
the office, only one forklift driver could be released early.  
Around 9:05 p.m., Rick Wysomski came to the office and in-
quired if he could leave early.  Since he was the senior lift 
driver, Carney gave Wysomski pe
rmission to leave early and he 
punched out at 9:23 p.m.  Cranda
ll, who testified that Carney 
gave him permission to leave early, punched out at 9:26 p.m.  
Around 9:15 p.m., Carney paged Crandall to inform him that 
he could leave around 10 p.m., as the third-shift supervisor apprised him that his employees needed several additional fork-
lift trucks.  Since Crandall did not answer the first page, 
Mitchell paged him a second time 
between 9:15 and 9:30 p.m.  
During this time period, Mitchell located Crandall™s lift sheet 

that showed he stopped work at 9:15 p.m.  Both Carney and 
Mitchell waited until 10 p.m., when the computer timecard 
system was updated, and verified
 that Crandall punched out at 9:26 p.m.  Carney asked the other supervisors on his shift as 
well as the third shift whether any of them gave Crandall per-
mission to leave early on May 25.  None of the supervisors 
                                                          
 5 There is a practice at the warehouse that employees including fork-
lift drivers may leave early without pay 
if there is a shortage of work or 
not enough equipment available for the third-shift employees who start 
on staggered shifts at 9:30, 10, a
nd 10:30 p.m.  The decision as to 
which employees may leave early is 
determined by the designated line 
supervisor and then is communicated to the employees based on their 

seniority.  In the subject case, Crandall is second in seniority to Rick 
Wysomski.  Crandall admitted that he had to speak louder than normal 
because the conversation took place near the dock end of the aisle and 
there was a lot of noise. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522informed Carney that permission was given to Crandall to leave 
early that evening.
6Crandall was not scheduled to 
work on May 26 (Friday) and 
was off on May 27 (Saturday), 
May 28 (Sunday), and May 29, 
Memorial Day Monday.  He returned to work on May 30 

(Tuesday), and after punching in, was told to report to the of-
fice.  A number of supervisors including St. John, Sawyer, and 
Carney were present.  St. John informed Crandall that he was 

being suspended for 2 days because he left more than 59 min-
utes early last Thursday before the end of his shift without per-
mission.  Crandall replied, ﬁthat he had permission and that Carney told him he could leave early.ﬂ  Carney denied that he 
had given Crandall permission to leave early.  Carney provided 
Crandall with the associate documentation form to sign that set 
forth the infraction and the work rule violated, but Crandall 
refused to sign (GC Exh. 3).  Crandall served the 2-day suspen-
sion on May 30 and 31, and returned to work on June 1. 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct was a ﬁmotivating factorﬂ in the 
employer decision.  On such a s
howing, the burden shifts to the employer to demonstrate that th
e same action would have taken place even in the absence of the protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 
Wright Line test in NLRB v. Transportation Management Corp., 
462 U.S. 393, 399Œ403 (1993).  In 
Manno Electric, 321 NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burde
n to persuade that antiunion sentiment was a substantial or motivating factor in the chal-
lenged employer decision.  The bur
den of persuasion then shifts to the employer to prove its a
ffirmative defense that it would have taken the same action even if the employee had not en-
gaged in protected activity. 
For the following reasons, I find that the General Counsel 
has made a strong showing that
 the Respondent was motivated by antiunion considerations in su
spending Crandall.  First, there is no dispute that Respondent 
knew that Crandall was one of the leading union adherents at the Rotterdam warehouse and 
supervisors frequently engaged in
 conversations with Crandall about the Union.  Second, on the same day of the suspension, 
the Respondent removed a ﬁYesﬂ sign from Crandall™s forklift 
truck and was slow in removing the ﬁNoﬂ signs posted around the timeclock.  Third, between
 7:30 and 9 p.m. on May 25, 
Carney engaged in a conversation with Crandall, much of 
which was devoted to the Union. The burden shifts to the Res
pondent to establish that the same action would have taken place even in the absence of the 
employee™s protected conduct. 
                                                          
 6 Carney credibly testified that 
even after May 25 when Crandall re-
quested to leave early, that Crandall had to wait until Carney checked 
with the third-shift supervisor before he was apprised whether he could 
leave work. The Respondent contends that 
Crandall was suspended for 2 days because he failed to receive permission to leave work.  

The violation of work rule s
ection 2.13 #12 may be cause for 
termination of an associate without prior warning.  In the sub-
ject case, the Respondent determined to suspend Crandall for 2 
days. 
In agreement with the Respondent, I find that it would have taken the same action even in the absence of Crandall™s union 
activities.  First, I find that at the time that Crandall asked Car-
ney for permission to leave early on May 25, Carney had no 
knowledge whether work or e
quipment requirements would permit any employee to leave early.  It was not until shortly 

after 9 p.m. that Carney first learned, after checking with the 
third-shift supervisor, that one lift truck was available.  There-
fore, he determined that only one employee could leave early 
on that evening.  When Wysomski stopped by the office around 
9:05 p.m. and inquired whether he could leave early, that was 
the first time that Carney was able to communicate with anyone 

that only one employee could leave that evening.  Since Wy-
somski had the highest seniority, he was the employee that was 
given permission to leave early.  Carney did not see or speak to 

Crandall since their conversation around 9 p.m., when Crandall 
had requested permission to leave early.  Second, I fully credit 
the testimony of Carney and Mitchell who both testified that 
Crandall was told to check at the office around 9:30 p.m. to see 
if he could leave early.  Both of
 these individuals testified in a clear and concise manner, even under extensive cross-

examination, and impressed me as sincere witnesses who were 
truthfully relating what took place on the evening of May 25.  
This testimony and the fact that Carney could not have known 
until sometime between 9 and 9:05 p.m. as to whether any fork-
lift driver could leave early, convinces me that Crandall™s tes-
timony that he was given permission to leave early is not accu-
rate. The Respondent introduced a num
ber of exhibits to support its position that it did not engage in disparate treatment when it 

issued the 2-day suspension to Crandall.  These records show 
that other employees were treated the same as Crandall for 
similar infractions that were committed both before and after 
May 25 (R. Exhs. 3Œ6).  While the General Counsel introduced 
an exhibit to show that an employee was given a verbal warn-
ing for a similar infraction, I am
 not convinced that the infrac-tion was analogous to leaving work without permission.  In this regard, the employee in question was disciplined for extending 
past one of his 15-minute break periods provided during the 
workday (GC Exh. 5).  In my opinion, extending beyond an 
allotted work break is different than leaving work altogether 
without permission.  Additiona
lly, extending beyond an allotted 
work break is not one of the infractions listed in the work rules, 

that is cause for termination (R. Exh. 2). 
Based on the foregoing, I find that the Respondent would 
have suspended Crandall even in the absence of his union ac-
tivities, and recommend that paragraph 10 of the complaint and 
union objection 2 be dismissed. III.  THE UNION OBJECTIONS
 The objections not previously
 discussed above involve threatening employees with loss 
of their earned vacations and 
 GOLUB CORP. 523not receiving wage increases if the Union prevailed in the elec-
tion.7Chris Rosenthal testified that the Respondent held three 
separate meetings that encompassed all grocery warehouse 
employees at the Rotterdam facility wherein the pros and cons 

of the Union were discussed.  The first set of meetings took 
place on June 6 and 7, the second meetings took place on June 
13 and 14, and the last meetings
 took place on June 19 and 20.  
The meetings took place in the main auditorium for approxi-
mately 1 hour in duration.  Rosenthal estimated that in addition 
to himself, approximately
 80Œ100 employees attended the 
meeting held on June 13.  Warehouse Director Tom Bird and 
Human Resource Director Wesley Holloway attended the June 
13 meeting and Holloway was the principal spokesperson.  
During the course of the meeting employee Terry Lawson, who 
was eligible to receive a 5th week of vacation in July 2000, 
asked whether he would be receiving this benefit.  Holloway 
said, ﬁthat everything would be ‚frozen™ if the Union was voted 
in until after a contract is negotiated and wages could go up and 
down based on the negotiation pro
cess.ﬂ  Rosenthal also testi-
fied that in response to a question from a part-time employee 
who was scheduled to get a 6-
month wage increase, Holloway 

said that everything would be frozen if the Union won the elec-
tion.  Employee Stephen Robich
aud testified similarly to 
Rosenthal and added that Holloway also stated that no wage 
increases would be given until after negotiations were com-
pleted between Golub and the Union. After concluding the second meeting on June 13, Respon-dent™s supervisors including Bi
rd and Holloway convened to 
review the content of the meeting.
  All of the supervisors were 
concerned that the employees might have been confused and 
misunderstood the term ﬁfrozen
.ﬂ  Respondent sought legal counsel and was advised to hold 
a second set of meetings with those employees that attended th
e June 13 meeting and clarify 
what was meant by the term ﬁfrozen.ﬂ  For that purpose, on 

June 14, approximately 60Œ65 of the grocery warehouse em-

ployees assembled adjacent to the supervisor™s office.  Those 
employees were informed by Bird, that current wages and vaca-
tions would be maintained if the Union prevailed in the election 
on June  22.  Bird apologized for any confusion over the use of 
the word ﬁfrozenﬂ mentioned at th
e previous day meeting.  In 
addition to meeting with the grocery warehouse employees, 
Bird met individually on and after June 14 with the 18Œ20 em-
ployees in the perishable group that had also attended the June 
13 all-employee meeting.  As he
 did with the grocery employ-
ees, Bird apprised these employees that current wages and va-

cations would be maintained if the Union prevailed in the elec-
tion on June 22, and apologized for the confusion over the use 
of the word ﬁfrozen.ﬂ Based on the foregoing, and particularly noting that group 
and individual meetings were i
mmediately held with the major-
ity of the employees that atte
nded the June 13 meeting, I con-
clude that the explanation and apology to employees regarding 
the use of the word ﬁfrozenﬂ was sufficiently unambiguous to 
clarify the matter.  While I agree that Holloway™s initial state-
ment to the assembled employees on June 13 constituted objec-
                                                          
 7 These objections are listed as objections 3 and 4. 
tionable conduct, the meeting held on June 14 and the subse-
quent individual discussions w
ith the perishable employees 
repudiates whatever violation might have occurred.  I note that 
when the June 14 meeting was held with the approximately 60-
65 grocery warehouse employees followed closely by individ-
ual meetings with the perishable employees, that over a week 
remained until the election on June 22.  Under these circum-
stances, I am of the opinion th
at enough time remained for all impacted employees to understa
nd that wages and benefits 
would not be ﬁfrozenﬂ if the Union prevailed in the election.  
Thus, such conduct acted to restore the laboratory conditions 
for a fair election.  See 
Agri-International Inc., 271 NLRB 925, 926Œ927 (1984). Therefore, I conclude that Objections 3 and 4 should be dis-
missed.  See 
Gaines Electric Co., 
309 NLRB 1077, 1081 (1992). When an employer violates Section 8(a)(1) of the Act during 
an election campaign, the usual remedy is to order a second 
election because such prohibited conduct interferes with the 
ﬁlaboratory conditionsﬂ of the first election.  See 
Dal-Tex Opti-cal Co., 137 NLRB 1782 (1962).  In resolving the question of 
whether certain employer misc
onduct is de minimis with re-
spect to affecting the results of an election, the Board takes into 

consideration the number of violations, their severity, the extent 
of dissemination, the size of the un
it, and other relevant factors.  
See, e.g., 
Super Thrift Markets, 233 NLRB 409 (1977).  Here, the conduct complained of in paragraph 6(c) of the complaint 
and the unnumbered ﬁcatchallﬂ objection was isolated and di-rected toward a single employee in a unit of approximately 590 
employees who were employed 
at four different warehouse locations.  Likewise, the conduct took place at the end of an 

extensive preelection campaign that was devoid of any other 
objectionable conduct.  The record shows that no other em-
ployee eligible to vote in the election was present during Bee-
ble™s remarks to Crandall, nor is there evidence that the remarks 
were overheard or disseminated to any of the employees at the 
Respondent™s facilities.  Moreover, I note that even on June 2, 
the date of the violative remarks, the Respondent did not pre-
vent the Union from freely engaging in solicitation of employ-
ees when they entered and left the premises.  It is further noted 
that both before and after June 2, there is no evidence to estab-
lish that the Respondent interfered in any manner with the right 

of the Union to engage in solicitation or distribution of litera-ture to employees. 
In these circumstances, I find that the threats to Crandall, 
while an unfair labor practice and objectionable conduct, are de 
minimis and therefore do not justify invalidating the results of 
the election.  Caron International, 246 NLRB 1120 (1979).  
Indeed, the election results show 
that a substantial majority of 
the valid ballots were not cast for United Food and Commercial 
Workers, District Union Local One, AFLŒCIOŒCLC. 
CONCLUSIONS OF LAW 1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5243.  Respondent engaged in unfair labor practices within the 
meaning of Section 8(a)(1) of the Act by enforcing a rule pro-
hibiting employees from engaging 
in lawful union solicitation. 4.  Respondent did not engage in unfair labor practices within the meaning of Section 8(a)(1) of the Act by interrogat-
ing an employee about his union activities or within the mean-
ing of Section 8(a)(1) and (3) of the Act by suspending the 
employment of Arthur Crandall. 
5.  The unfair labor practice described above affect com-merce within the meaning of Sec
tion 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8ORDER The Respondent, Golub Corporation
, Schenectady, New 
York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from (a) Enforcing by threats of discipline a rule prohibiting em-
ployees from engaging in lawful union solicitations on its 
premises. 
                                                          
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days after service by the Region, post at its fa-
cility in Schenectady, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ9  Copies of the notice, on forms provided 
by the Regional Director for Region 3 after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspic
uous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Responde
nt to ensure that the notices 
are not altered, defaced, or covered by any other material. In 

the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy 
of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 2, 2000.   
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of the Act not specifically found. 
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 